PER CURIAM
Defendant appeals his convictions for a variety of sex offenses, raising four assignments of error. We reject defendant’s first, third, and fourth assignments of error without discussion. Further, we reject defendant’s second assignment of error, pertaining to the trial court’s denial of defendant’s motion to require the state to make pretrial elections regarding the specific acts alleged in the indictment, based on the analysis set forth in State v. Magana, 212 Or App 553, 159 P3d 1163 (2007).
Affirmed.